         Case 2:20-cv-01964-CCW Document 2-1 Filed 12/17/20 Page 1 of 2




 U.S. DISTRICT COURT
 WESTERN DISTRICT OF
 PENNSYLVANIA_____________
                                                    DOCKET NO. 2:20-cv-1964
 N.W.
                                                    CIVIL
                       Plaintiff,
                                                    NOTICE OF ORDER TO SHOW CAUSE
                 -against-                          LETTER TO JUDGE ABOUT
                                                    EMERGENCY PRELIMINARY
 UNIVERSITY OF PITTSBURGH                           INJUNCTIVE RELIEF IN STATE
                                                    COURT
                        Defendant.


I had a hearing on December 15, 2020 remotely (video-conference) in the Court of Common
Pleas of the State of Pennsylvania, County of Allegheny. The judge, Hon. Philip A. Ignelzi,
noted at the onset that he would respect the laws of the Commonwealth of Pennsylvania despite
his past association with the Defendant. However, the hearing and follow-up communications
conveyed another reality. I did not even mention my deeply held belief system which is akin to
religious belief that demands mutual respect and fairness regardless of status or title. I did not
mention this because one who pursue judicial intervention expects a judge to interpret the law
alongside the case-laws and the factual allegations. The ruling essentially noted that the request
was denied. There was not even a sentence to describe the basis of the denial in law, in case-law,
and/or factual allegation. The judge also made a few misinterpretations of the law undermining
my argument and he was even corrected by the Defendant’s attorney on a few occasions. One of
the final misinterpretations of the law was that I should have provided evidence at the prima
facie stage. From prior engagement in other Courts, I know this to be false; hence, the reason I
provided sufficient factual allegations supporting my cause of actions despite having evidence.
Evidences are meant to be presented later in the Court proceedings. The Plaintiff had Title VI
has one of his causes of actions so remands his case to this Court for further deliberation. The
Plaintiff has completed CM/ECF training at SDNY and obtained a certificate after the training.
The Plaintiff currently has CM/ECF privilege in SDNY and EDNY. The Plaintiff kindly ask the
Court to allow the Plaintiff to commence the case via efiling (CM/ECF), remand the Complaint,
provide Emergency Preliminary Injunctive Relief, and exercise its judicial authority to provide
any other reliefs that are just and reasonable.

                                                                                                     1
        Case 2:20-cv-01964-CCW Document 2-1 Filed 12/17/20 Page 2 of 2




Dated: Allegheny, Pennsylvania
December 17, 2020                                 BY: N.W. , Pro Se
                                                       /S/
                                                   Nicholas Weir
                                                   4503 Stanton Ave
                                                   Pittsburgh, PA 15201
                                                   nw0354271@gmail.com
CC:
Mariah Passarelli
One Oxford Centre,
301 Grant Street 41st Floor
Pittsburgh, PA 15219
Email: MPassarelli@cozen.com
Attorney for Defendant University of Pittsburgh




                                                                          2
